Title: To Benjamin Franklin from Pierre Chanson, 26 August 1781
From: Chanson, Pierre
To: Franklin, Benjamin


Monsieur,
Kehl, ce 26 août 1781.
Comme vous ignorez, peut-être, qu’il existe deux imprimeries dans kehl, celle de m. de beaumarchais et La mienne, j’ose prendre la liberté de vous offrir mes très-humbles services, dans Le cas où vous auriez quelque ouvrage à produire au grand jour. Versé comme je suis (soit dit sans vanité) dans toutes les langues, il me sera moins difficile qu’à tout autre de me plier à vos idées. Je n’ai L’honneur de vous connoître, monsieur, que de réputation; mais la haute estime que tout Le monde vous accorde, et que vous méritez à tant de titres, m’enhardit à vous offrir mes services, en vous assurant qu’aucun imprimeur ne vous traitera plus favorablement que celui qui a L’honneur d’être avec respect, Monsieur, votre très-humble et obéissant serviteur,
CHANSONimprimeur-libraire à Kehl,près strasbourg, à Kehl.
 
Notation: Mr. Chanson 26 Augt. 1781
